NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on June 21, 2022. Claims 1-10 are pending. Claims 1, 10 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20170232297 to Prokhorov et al. (hereinafter “Prokhorov:”) discloses a vehicular exercise system includes an exercise monitoring apparatus configured to communicate with a vehicle including one or more internal structures including at least one seat and a steering wheel where the at least one exercise monitoring apparatus includes processing circuitry configured to detect one or more exercise activities performed at the one or more internal structures and actuate the vehicle based on the one or more detected exercise activities.

Regarding claim 1, Prokhorov taken singly or in combination with other prior art of record, does not disclose or teach an assistance device for assisting a driver of a vehicle to perform physical exercises, the assistance device comprising: - means for acquiring driving context data, said driving context data being representative of a driving context of the vehicle, - means for determining a level of risk [[from]] based on the acquired driving context data, - means for acquiring exercise data, said exercise data being representative of a history of exercises performed by said driver, said data coming from a remote storage, - means for selecting at least one physical exercise as a function of compatible with the determined level of risk and said exercise data, and - means for transmitting a signal indicating to the driver the at least one selected exercise.

Regarding claim 10, Prokhorov taken singly or in combination with other prior art of record, does not disclose or teach a method for assisting a driver of a vehicle to perform physical exercises in the vehicle, the method comprising: acquiring data representative of a driving context of the vehicle, determining a level of risk based on the acquired data representative of the driving context, acquiring data representative of a history of exercises performed by said driver, selecting at least one physical exercise as a function of (a) the level of risk and (b) the data representative of a history of exercises performed by said driver, and transmitting a signal indicating to the driver the at least one selected exercise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
 


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661